Securities Act File No. 333-106971 Investment Company Act File No. 811-21399 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No.7 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 8 x (Check appropriate box or boxes) THE AEGIS FUNDS (Exact Name of Registrant as Specified in Charter) 1100 North Glebe Road, Suite 1040, Arlington, Virginia 22201 (Address of Principal Executive Offices) Registrant's Telephone Number: (703) 528-7788 Mr. Scott L. Barbee 1100 North Glebe Road, Suite 1040 Arlington, Virginia 22201 (Name and Address of Agent for Service) With Copies to: Paul Miller, Esq. Seward & Kissel LLP 1treet, N.W. Washington, D.C. 20006 It is proposed that this filing become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b). o 60 days after filing pursuant to paragraph (a)(1). ¨ 75 days after filing pursuant to paragraph (a)(2). ¨ on (date) pursuant to paragraph (b). ¨ on (date) pursuant to paragraph (a)(1). ¨ on (date) pursuant to paragraph (a)(2) of Rule 485. (NASDAQ: AHYFX) Prospectus April 30, 2010 This Prospectus contains important information about the Fund that you should know before investing. Please read it carefully and retain it for future reference. The Aegis High Yield Fund seeks to achieve maximum total return with an emphasis on high current income. LIKE ALL MUTUAL FUNDS, THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Table of Contents About the Fund Fund Summary 1 Additional Information About the Investment Strategies and Risks of the Fund 8 Management of the Fund 14 About Your Account How to Purchase Shares 15 How to Redeem Shares 21 How to Exchange Shares 23 Dividends and Distributions 26 Tax Consequences of an Investment 27 Shareholder Accounts and Services 28 Financial Highlights 30 Appendix 31 For More Information Back Cover This page intentionally left blank FUND SUMMARY The Fund’s Investment Goal The Fund’s investment goal is to seek maximum total return with an emphasis on high current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % Distribution and Service (12b-1) Fees None Other Expenses % Acquired Fund Fees and Expenses %(1) Total Annual Fund Operating Expenses (before expense reimbursement) % Expense Reimbursement %(2) Total Annual Fund Operating Expenses (after expense reimbursement) %(2) Acquired Fund Fees and Expenses represent the pro rata expense indirectly incurred by the Fund as a result of its investment in other investment companies (each, an “Acquired Fund”). Total Annual Fund Operating Expenses shown will not correlate to the Fund’s ratios of expenses to average net assets appearing in the Financial Highlights table, which do not include Acquired Fund Fees and Expenses. Aegis Financial Corporation (the “Advisor”) has entered into a contractual expense limitation agreement with the Fund pursuant to which the Advisor has agreed to limit fees and/or reimburse the Fund’s expenses until April 30, 2011 in order to limit the “Total Annual Fund Operating Expenses” (not including Acquired Fund Fees and Expenses) of the Fund to 1.20% of the Fund’s average daily net assets. Brokerage fees, interest expenses, taxes and dividend and extraordinary expenses are excluded from the operating expenses subject to the expense limitation agreement. Only the Board of Trustees may terminate the expense limitation agreement during its current term. The Fund has agreed to repay the Advisor for amounts assumed by the Advisor pursuant to the expense limitation agreement, provided that such repayment does not cause the “Total Annual Fund Operating Expenses” of the Fund to exceed 1.20% and the repayment is made within three years after the year in which the Advisor incurred the expense. The agreement may be extended by the parties for additional one-year terms. 1 FUND SUMMARY – (continued) ExampleThis example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that the Fund’s operating expenses remain the same and that the expense limitation agreement is not extended beyond its initial term. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year 5 Year 10 Year Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 65% of the average value of its portfolio. The Aegis High Yield Fund’s Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its assets in high yield fixed income securities. The Fund invests in a diversified portfolio of lower-quality, high-risk U.S. and foreign corporate bonds, commonly referred to as high-yield bonds (or “junk bonds”) that are rated below investment grade by Moody’s Investor Service, Inc. (“Moody’s”), Standard & Poor’s Corporation (“S&P”), or Fitch Ratings (“Fitch”) (which may include bonds having default credit ratings), or that are unrated but are considered by the Advisor, to be of comparable quality. (See the table of corporate bond ratings in the Appendix.) High yield bonds generally provide a high current income in an effort to compensate investors for a significantly higher risk of loss and risk of default than higher quality securities. These bonds are considered speculative securities. The Advisor chooses securities based on careful credit research and seeks to purchase securities at prices that represent a meaningful discount to the estimated intrinsic value of the securities as determined by the Advisor. The Fund may invest in securities in default or bankruptcy when the Advisor believes that such securities are undervalued and have potential for capital appreciation. 2 FUND SUMMARY – (continued) The Advisor will evaluate each security based on the security’s overall credit risk and the issuer’s asset coverage measures such as cash flow coverage ratios, corporate asset values, the issue’s seniority in the issuer’s capital structure, the expected volatility of corporate cash flows and asset values, and the issue’s particular credit covenants. The Fund’s investments may include high yield bonds of former blue chip companies that are attempting to recover from business setbacks or a cyclical downturn (commonly known as “turnaround situations”), firms with weak cash flow characteristics, firms with heavy debt loads, or companies electing to borrow to pursue an acquisition strategy. The Fund’s portfolio may include convertible bonds. Convertible bond issues, unlike conventional high-yield bonds, give the bondholder the right to convert a bond into a specified number of shares of common stock of the issuing company. Such bonds will generally be more volatile because their market value is influenced by the price action of the underlying stock, and the conversion feature provides the possibility of capital appreciation beyond par value. The Fund invests in foreign securities. In recent years, many foreign companies have issued debt securities denominated in U.S. Dollars and rated below investment grade. These securities may have higher yields than similar domestic securities, but present special risks including political and legal risks, greater liquidity risks, and currency exchange risks. The Advisor typically will sell securities that have undergone a significant deterioration in their fundamental credit quality and intrinsic value, or securities that have appreciated to a point where their potential return is less attractive than that of other available securities of comparable credit quality. The Fund’s portfolio generally consists of intermediate-term high-yield bonds having a weighted average maturity in the three-to-eight year range. The Fund may invest up to 20% of its assets in other assets, including but not limited to common stocks, preferred stocks, warrants, investment-grade bonds, forward currency exchange contracts, options on securities and senior loans. Principal Risks of Investing in the Aegis High Yield Fund Because the securities held by the Fund will fluctuate in price, the value of your investment in the Fund will go up and down. This means that you could lose money over short or extended periods of time. Before investing in this Fund, you should carefully consider all risks of investing in: bonds in general, junk bonds, and bonds of foreign issuers. A summary of these risks is provided below. Also, for additional information, please refer to the section of the Prospectus titled “Additional Information About the Investment Strategies and Risks of the Fund”. 3 FUND SUMMARY – (continued) Credit Risk.Credit risk represents the possibility of losses in the event that a bond issuer might be unable to pay its interest and principal obligations in a timely manner, thus creating a default situation. Credit risk is significant for high-yield bond investments. Even if there is no actual default, it is probable that a bond will decline in price if its credit quality declines and its bond rating is downgraded to a lower category. The Fund attempts to reduce portfolio credit risk by diversifying its holdings and doing careful credit research. Interest Rate Risk.Rising interest rates will cause the prices of existing bonds in the market to fall. Longer maturity bonds will typically decline more than those with shorter maturities. If the Fund holds longer maturity bonds and interest rates rise unexpectedly, the Fund’s price could decline. Falling interest rates will cause the Fund’s portfolio income to decline, as maturing bonds are reinvested at lower yields. Investors should expect the Fund’s monthly income to fluctuate with changes in its portfolio and changes in the level of interest rates. Liquidity Risk.The high-yield bond market is much less liquid than the investment-grade bond market. This creates a risk that the Fund may not be able to buy or sell optimal quantities of high-yield bonds at desired prices and that large purchases or sales of certain high-yield bonds may cause substantial price swings. High Yield Security Risk.Investment in high yield securities can involve a substantial risk of loss. These securities, which are rated below investment grade, are considered to be speculative with respect to the issuer’s ability to pay interest and principal and they are susceptible to default or decline in market value due to adverse economic and business developments. Market Risk.The high-yield bond market can experience sharp and sudden price swings due to a variety of factors, including changes in securities regulations, swings in market psychology, volatility in the stock market, changing economic conditions, a highly-publicized default, or changes in asset allocations by major institutional investors. Foreign Investment Risk. To the extent the Fund holds foreign bonds, whether or not such bonds are denominated in U.S. Dollars, the Fund will be subject to special risks. These risks will include greater volatility, investments that are less liquid than similar U.S. bonds, and adverse political or economic developments resulting from political, international or military crises. An additional risk is that the value of the Fund’s investments in securities of foreign issuers, measured in U.S. Dollars, will increase or decrease as a result of changes in currency exchange rates. Prepayment Risk.Most high-yield bonds may be called by the issuer prior to final maturity. The Fund may experience reduced income when an issuer calls a bond held by the Fund earlier than expected. This may happen during a period of declining interest rates. 4 FUND SUMMARY – (continued) Defaulted or Bankrupt Securities Risk.The Fund may invest in securities that are in default or bankruptcy. These securities are not paying interest and may not pay principal, and will typically be replaced by new securities issued in a financial restructuring or bankruptcy reorganization. There are risks in the timing and details of a restructuring or reorganization. Delays will result in lost income to the Fund, and the value or amount of new securities issued may be less than expected. There are also legal risks that proceedings may be very lengthy and that bankruptcy laws may be interpreted in ways that are unfavorable to bondholders. Convertible Securities Risk.Convertible securities generally offer lower interest or dividend yields than non-convertible securities of comparable quality. Equity Investment Risk.To the extent the Fund invests in common stocks, it may be subject to the risks of changing economic, stock market, industry and company conditions. In addition, the interests of equity holders are typically subordinated to the interests of other senior shareholders. Manager Risk.Performance of individual high-yield bond issues can vary widely. Over any given time period, it is possible that poor security selection by the Advisor will cause the Fund to perform worse than other funds with similar investment objectives. As with any mutual fund investment, there can be no guarantee that the Fund will achieve its investment goals. Political and International Crisis Risk. There is a risk that major political or international crises may occur which could have a significant effect on economic conditions and the financial markets. Such crises, depending on their timing and scale, could severely impact the operations of the Fund. Fund Performance This bar chart and table show the variability of the Fund’s returns, which is one indication of the risks of investing in the Fund. The bar chart shows changes in the Fund’s performance from year to year since inception. The table shows how the Fund’s average annual total returns for one and five years and over the life of the Fund compare to the returns of a broad-based market index. Note: The past performance of the Fund (before and after taxes) is not an indication of how the Fund will perform in the future. Updated information on the Fund’s results can be obtained by calling 800-528-3780. 5 ANNUAL TOTAL RETURNS THROUGH DECEMBER 31, 2009 Highest Quarterly Return During This Period 29.54% (2nd Quarter 2009) Lowest Quarterly Return During This Period -19.24% (4th Quarter 2008) Average Annual Total Returns as of December 31, 2009 Since 1 Year 5 Year Inception* Aegis High Yield Fund: Return Before Taxes % % % Return After Taxes on Distributions(1) % % % Return After Taxes on Distributions and Sale of Fund Shares(1) % % % Barclays Capital High Yield Index(2) (index reflects no deduction for fees, expenses, or taxes) % % % * Inception Date of the Fund is January 1, 2004. Information for the Barclays Capital High Yield Index is presented from January 1, 2004. After-tax returns are calculated using the historical highest individual Federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your particular tax situation and may differ from those shown. These after-tax returns do not apply to you if you hold your Fund shares through a tax-deferred arrangement such as 401(k) plans or individual retirement accounts. All Fund performance data assumes reinvestment of dividends and capital gain distributions. The past performance of the Fund, before and after taxes, is not necessarily an indication of how it will perform in the future. The Barclays Capital High Yield Index is an unmanaged portfolio of corporate bonds constructed with a rules-based methodology to mirror the U.S. high yield debt market. Performance data for the index includes reinvested income. Note: One cannot invest directly in an index, nor is an index representative of the Fund’s portfolio. 6 MANAGEMENT Investment Adviser.Aegis Financial Corporation is the investment adviser to the Fund. Portfolio Manager.Scott L. Barbee serves as the portfolio manager of the Fund. He is a Chartered Financial Analyst and a Managing Director of AFC, which he joined in 1997. Mr. Barbee has over fourteen years of experience in the securities industry. Purchase and Sale of Fund Shares The minimum initial investment in the Fund is $10,000, although for IRA accounts the minimum initial investment is $5,000. The minimum subsequent purchase amount is $1,000 unless the purchase is made in connection with the Automatic Investment Plan, in which case you can make monthly or quarterly investments of $100 or more. You may purchase or redeem shares of the Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions. Purchases and redemptions may be made by mailing an application or redemption request to Aegis High Yield Fund, c/o UMB Fund Services, Inc., P.O. Box 2175, Milwaukee, WI 53201-2175, by calling 800-528-3780 or by visiting the Fund’s website at www.aegisfunds.com. Investors who wish to redeem shares through a broker-dealer or other financial intermediary should contact the intermediary regarding the hours during which orders to redeem shares of the Fund may be placed. Dividends, Capital Gains, and Taxes The Fund’s distributions are taxable and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 7 ADDITIONAL INFORMATION ABOUT THE INVESTMENT STRATEGIES AND RISKS OF THE FUND Unless otherwise stated, all investment strategies (including investment goals) and limitations of the Fund are non-fundamental and may be changed by the Board of Trustees without shareholder approval. However, in the case of the Fund’s principal investment strategy to invest at least 80% of its assets in high yield fixed-income securities, the Fund must provide shareholders notice 60 days prior to any change to such policy. In addition, for purposes of this 80% investment strategy, “assets” of the Fund means net assets plus the amount of any borrowings for investment purposes. The fundamental investment policies of the Fund are set forth in the Fund’s Statement of Additional Information (“SAI”). These fundamental policies cannot be changed without shareholder approval. For more information, please refer to the SAI. The Fund may borrow up to 33 1/3% of the value of its assets for investment purposes to the extent the Advisor believes that such leveraging will provide investors a potentially higher return. Who Might Want to Invest? The Fund may be an appropriate investment for risk-oriented investors seeking to maximize total return as well as a high level of current income. The Fund can be used in both regular accounts and in retirement accounts. An investor should be comfortable with the higher risk level and greater uncertainties surrounding junk bonds compared to investment grade securities. In addition, the Fund’s goal is most suitable for long-term investors who are willing to hold their investment for extended periods of time through market fluctuations and the accompanying changes in Fund share prices. The Fund is not intended for investors seeking short-term returns and it is also not appropriate for investors seeking stability and liquidity. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Temporary Defensive Investments. The Advisor may take a temporary defensive position by holding cash or by investing in money market funds, repurchase agreements on government securities and other cash equivalents when the securities markets are experiencing excessive volatility or a prolonged general decline, or when other adverse conditions exist. Under these circumstances, the Fund may be unable to pursue its investment objectives because it may not invest or may invest less in securities that the Advisor believes are undervalued in the marketplace. The Fund’s defensive investment position may not be effective in protecting its value. 8 ADDITIONAL INFORMATION ABOUT THE INVESTMENT STRATEGIES AND RISKS OF THE FUND – (continued) Risk Factors Credit Risk Lower-rated bonds present significantly higher risk of default, which is a failure to make all payments of interest and principal in a timely manner. In a default situation there is also a risk that the eventual recovery value to bondholders may be, and usually is in the case of high-yield bonds, less than the bond’s full value and accrued interest. Defaults, therefore, will generally reduce the income and value of the Fund’s portfolio. Whether or not there is an actual default, perceived changes in a bond’s credit quality can cause a significant decrease or increase in the market value of the bond. In some cases a sudden event may dramatically alter the perceived or actual credit quality of a security. The Fund attempts to reduce the impact of credit risk by maintaining a broadly diversified portfolio representing many types of issuers from many different industry groups. The Advisor performs careful credit research on any security before it is purchased for the Fund, and then monitors the creditworthiness of the Fund’s investments for any deterioration in quality. The Advisor also attempts to identify issues that are enjoying improving credit quality and thus have appreciation potential. Interest Rate Risk Bond prices move in the opposite direction of interest rates. Thus a period of rising interest rates will cause a bond portfolio to decline in value, and a period of falling interest rates will cause a bond portfolio to rise in value. During periods of rapidly rising interest rates the Fund’s portfolio could decline in value. Investors should understand that interest rate cycles can be measured in many years, and that there have been long periods of time in the past when interest rates have been rising. Such time periods will make it more difficult for the Fund to achieve its investment goal of maximum total return. Changes in interest rates can affect bond income as well as bond prices. The Fund’s monthly income will fluctuate with changes in interest rates. Falling interest rates will cause the Fund’s income to decline, as maturing bonds are reinvested at lower yields. Investors should understand that the current yield on the Fund’s portfolio may not accurately represent its potential long-term yield. To maximize the monthly income of the portfolio, the Advisor attempts to buy longer-term bonds when interest rates are falling and shorter-term bonds when rates are rising. These adjustments can help blunt the negative effects of interest rate changes, but cannot prevent fluctuation of the portfolio’s income. 9 ADDITIONAL INFORMATION ABOUT THE INVESTMENT STRATEGIES AND RISKS OF THE FUND – (continued) Liquidity Risk The high-yield bond market is significantly less liquid than the investment-grade bond market. This creates a risk that the Fund may not be able to buy or sell the desired quantities of high-yield bonds at satisfactory prices, and that large purchases or sales of certain bonds may cause substantial price swings in the market for those securities. The market values for high-yield securities are more volatile than those of higher quality bonds. Under adverse market or economic conditions, the secondary market for high-yield securities could contract, causing certain of such instruments to potentially become more difficult to sell, or ultimately, illiquid. Because there are fewer dealers in the market for high-yield securities, prices quoted on certain instruments may vary widely. Liquidity risk impacts the Fund by placing high transaction costs and risks on portfolio turnover, and therefore may force the Fund to keep a portion of its assets in cash or liquid securities to minimize the need for frequent portfolio trading. These portfolio effects could make it more difficult for the Fund to achieve its investment goals. High-Yield Security Risk Investment in high-yield securities can involve a substantial risk of loss. These securities, which are rated below investment grade, are considered to be speculative with respect to the issuer’s ability to pay interest and principal and they are susceptible to default or decline in market value due to adverse economic and business developments. The market values for high-yield securities tend to be volatile and these securities are generally much less liquid than investment-grade debt securities. Market Risk The high-yield bond market is significantly more volatile and is a much smaller market than the investment-grade bond market. The entire high-yield bond market can experience sharp and sudden swings. These swings might be caused by rapid changes in market psychology, volatility in the stock market, changes in securities regulations, changes in economic conditions, a highly-publicized default, or changes in asset allocations by major institutional investors. It is difficult for the Advisor to consistently protect the Fund’s portfolio from general market risk. It is not an operating policy of the Fund to incur the expense of hedging against changes in the value of the Fund’s portfolio. Investors should expect fluctuations in the price of the Fund’s shares due to general market swings, and some of these fluctuations will be sudden and unexpected. 10 ADDITIONAL INFORMATION ABOUT THE INVESTMENT STRATEGIES AND RISKS OF THE FUND – (continued) Foreign Investment Risk Foreign securities involve special risks and costs. Investment in the securities of foreign governments involves the risk that foreign governments may default on their obligations or may otherwise not respect the integrity of their debt. Direct investments in foreign securities may involve higher costs than investment in U.S. securities, including higher taxes, transaction and custody costs. Foreign investments may also involve risks associated with the level of currency exchange rates, less complete financial information about the issuers, less market liquidity, more market volatility and political instability. Future political and economic developments, the possible imposition of withholding taxes on investment income, the possible seizure or nationalization of foreign holdings, the possible establishment of exchange controls or freezes on the convertibility of currency, or the adoption of other governmental restrictions might adversely affect an investment in foreign securities. Currency exchange rates may fluctuate significantly, causing the Fund’s net asset value to fluctuate as well. A decline in the value of a foreign currency relative to the U.S. Dollar will reduce the value of a foreign currency-denominated security. Prepayment Risk Most high-yield bonds may be called by the issuer prior to final maturity. The Fund may experience reduced income when an issuer calls a bond held by the Fund earlier than expected. This may happen during a period of declining interest rates. Under these circumstances, the Fund may be unable to recoup all of its initial investment and will have to reinvest the proceeds in lower-yielding securities. The loss of higher-yielding securities and the reinvestment at lower interest rates can reduce the Fund’s income, total return and share price. Extension Risk When interest rates rise, debt securities may be repaid more slowly than expected and the value of the Fund’s holdings may fall sharply. Defaulted or Bankrupt Securities Risk When a bond issuer encounters financial distress, it may default on bond payments or file a bankruptcy petition. Defaulted or bankrupt bonds are typically replaced with new securities, either shares of stock or a new bond issue, as part of a financial restructuring or bankruptcy reorganization. The risks in these securities include: loss of income, uncertain timing of implementing a new financing plan, legal uncertainties, variations in state bankruptcy laws, difficulty of valuing the assets of a distressed company, possible 11 ADDITIONAL INFORMATION ABOUT THE INVESTMENT STRATEGIES AND RISKS OF THE FUND – (continued) management changes, and risks in the amount of and value of new securities to be received. Some companies do not recover from severe financial distress and are liquidated; these situations may result in a total loss of the Fund’s investment in the security. Leveraging/Borrowing Risk Borrowings by the Fund will involve leveraging the value of the Fund’s assets. Leveraging will exaggerate changes in the net asset value of the Fund’s shares and in the yield on the Fund’s portfolio. If the securities held by the Fund decline in value while these borrowings are outstanding, the Fund’s net asset value will decline in value by proportionately more than the decline in value of the securities. Interest costs will also reduce the net income from the Fund’s assets. Convertible Securities Risk Convertible securities generally offer lower interest or dividend yields than non-convertible securities of comparable quality. The market values of convertible securities may decline as interest rates increase. The value of a convertible security may also be adversely affected as a result of economic and market developments involving the issuer or its common stock price. Equity Investment Risk To the extent the Fund invests in common stocks, it may be particularly subject to the risks of changing economic, stock market, industry and company conditions, currency exchange rates and the risks inherent in management’s ability to anticipate any changes that can adversely affect the value of the Fund’s common stock holdings. In addition, the interests of common stock holders are typically subordinated to the interests of other senior shareholders, such as preferred shareholders, as well as to the interests of general creditors of the issuer. Manager Risk The Advisor pursues the highest total return with an emphasis on high current income for Fund shareholders. The Advisor seeks to minimize the risks of high-yield bonds by using a disciplined management approach, diversifying the Fund’s portfolio and doing careful credit research. The performance of individual high-yield bond issues can vary widely. There could be periods of time when, despite careful research and analysis, poor security selection by the Advisor will cause the Fund to perform worse than other funds with similar investment objectives. Similarly, periods of notably strong performance may not be sustainable, and therefore should not be the sole criteria for an investor’s decision to invest in the Fund. Also, the Advisor does not attempt to benchmark any bond index, and therefore the Fund could perform differently than other similar funds. As with any mutual fund investment, there can be no guarantee that the Fund will achieve its investment goals. 12 ADDITIONAL INFORMATION ABOUT THE INVESTMENT STRATEGIES AND RISKS OF THE FUND – (continued) Political and International Crisis Risk From time to time, major political, international or military crises may occur which could have a significant effect on economic conditions and the financial markets. Such crises, depending on their timing, location and scale, could cause very high volatility in the financial markets and severely impact the operations of the Fund. A crisis could harm the value of the Fund’s shares and harm the Advisor’s ability to properly manage the Fund’s portfolio, thereby increasing the potential of losses in the Fund. Cash Reserves The Advisor may hold a significant portion of the Fund’s portfolio in cash or cash equivalent securities. If market conditions reduce the availability of securities with acceptable valuations, the Fund may, for extended periods, hold larger than usual cash reserves until securities with acceptable valuations become available. As a result, you may not achieve your investment objectives during such periods. Holding larger than usual cash reserves can penalize short-term performance in rising markets, but during market declines cash reserves may allow the Fund to purchase securities at discounted prices. More detailed information about the Fund, its investment policies, risks and management can be found in the SAI. Disclosure of Portfolio Holdings.A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the SAI which is available without charge on the Fund website at www.aegisfunds.com and by calling the Fund at (800) 528-3780. 13 MANAGEMENT OF THE FUND Organization.The Fund operates as a separate investment series of The Aegis Funds (the “Trust”), which is organized as a Delaware statutory trust and is registered with the U.S. Securities and Exchange Commission as an open-end investment company under the Investment Company Act of 1940 (“1940 Act”). Investment Advisor.Aegis Financial Corporation (“AFC”), 1100 North Glebe Road, Suite 1040, Arlington, Virginia 22201, is the Fund’s investment advisor. AFC, which has operated as a registered investment advisor since 1994, manages private account portfolios and has served as the Fund’s investment advisor since the Fund’s inception on January 1, 2004. The Advisor provides investment advisory services and order placement facilities for the Fund. Advisor Compensation.The Fund pays to the Advisor a fee to manage the Fund’s portfolio. For the fiscal year ended December 31, 2009, the Fund paid the Advisor an advisory fee of 0.90% of the average net assets of the Fund. A discussion of the factors that the Board of Trustees considered in approving the Investment Advisory Agreement is included in the Fund’s Annual Report for the year ended December 31, 2009. Portfolio Manager.Scott L. Barbee serves as the portfolio manager of the Fund. He is a Chartered Financial Analyst and a Managing Director of AFC, which he joined in 1997. Mr. Barbee has over thirteen years of experience in the securities industry and has been the portfolio manager of the Aegis High Yield Fund since 2008. He was a founding trustee and officer of the Fund. Mr. Barbee graduated from Rice University in 1993 and received an MBA degree from the Wharton School at the University of Pennsylvania in 1997. The SAI provides additional information about the portfolio manager’s compensation arrangements, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of securities of the Fund. Fund Distributor.Rafferty Capital Markets, LLC (“RCM”), a New York limited liability company, serves as the distributor of the Fund’s shares. RCM is registered as a broker-dealer under the Securities Exchange Act of 1934, as amended, and is a member of the Financial Industry Regulatory Authority, Inc. The offering of the Fund’s shares is continuous. RCM may enter into arrangements with banks, broker-dealers or other financial institutions through which investors may purchase or redeem the Fund’s shares. RCM provides Mutual Fund Distribution services to several mutual fund families. RCM also offers institutional brokerage services in a variety of products. Fund Transfer Agent and Administrator. UMB Fund Services, Inc. (“UMBFS”), a Wisconsin corporation, provides transfer agency, administrative and fund accounting services to the Fund. UMBFS is a full service U.S. mutual fund back office servicing company, which provides administration, fund accounting, transfer agency and dividend disbursing agency services to mutual funds. 14 ABOUT YOUR ACCOUNT HOW TO PURCHASE SHARES Shares of the Fund may be purchased directly from the Fund, or through an existing brokerage or other similar account held by the investor if the broker or intermediary has an arrangement with the Fund. The Fund reserves the right to reject any specific purchase order and to close the Fund to new or existing investors at any time. You may only purchase shares if the Fund is eligible for sale in your state or jurisdiction. The minimum initial investment in the Fund is $10,000, although for IRA accounts the minimum initial investment is $5,000. The minimum subsequent purchase amount is $1,000 unless the purchase is made in connection with the Automatic Investment Plan, in which case you can make monthly or quarterly investments of $100 or more. The Fund reserves the right to change the minimum amounts for initial and/or subsequent investments and may set different investment minimums for financial intermediaries buying shares and waive the minimum investment requirements for employer-sponsored retirement plan accounts. The price paid for Fund shares is the net asset value per share (“NAV”) next determined following the receipt of the purchase order in good order by the Fund’s transfer agent or those financial intermediaries with arrangements with the Fund to offer Fund shares (“authorized intermediaries”). “Good order” is defined as including all required account information and payment, or instructions for payment by wire or from a broker. A purchase in “good order” must include the following: The name of the Fund and the shareholder account number, if issued. The amount of the transaction (specified in dollars or shares). Signatures of all owners, exactly as they are registered on the account. Other supporting legal documentation that may be required, in the case of trusts, corporations, associations, partnerships, estates, retirement plans and certain other accounts. Purchase orders received by the Fund’s transfer agent or authorized intermediaries prior to the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) that day will be processed at that day’s closing NAV. Purchase orders received after the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) will be processed at the next business day’s closing NAV. All shares (including reinvested dividends and distributions) are issued in full and fractional shares rounded to the third decimal place. No share certificates will be issued except for shareholders who are required by regulation to hold certificates. Instead, an 15 HOW TO PURCHASE SHARES – (continued) account will be established for each shareholder and all shares purchased will be held in book entry form by the investor’s brokerage firm or by the Fund, as the case may be. Any transaction in an account, including reinvestment of dividends and distributions, will be confirmed in writing to the shareholder. Calculation of Net Asset Value.The Fund’s NAV is calculated at the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each day the Exchange is open for business. The NAV is determined by dividing the total closing market value of the Fund assets (i.e., portfolio investments, cash, other assets and accrued income), less Fund liabilities (i.e., accrued expenses and other liabilities), by the number of outstanding shares of the Fund. In determining the NAV, securities held by the Fund are valued based on market quotations, or if market quotations are not readily available or are unreliable, at their fair value as determined by the Advisor in good faith under procedures established and supervised by the Board of Trustees. Certain short-term debt instruments used to manage the Fund’s cash are valued on the basis of amortized cost. Fair Value Pricing.The Fund from time to time invests in securities that are not actively traded. Securities for which market quotations are not readily available or are not reliable are carried at their fair value as determined in good faith by the Fund, under the supervision of the Fund’s Board of Trustees. Fair value pricing may be used under circumstances that include, but are not limited to, the early closing of the exchange on which a security is traded or suspension of trading in the security. In addition, the Fund may use fair value pricing for securities traded in non-U.S. markets because, among other factors, foreign markets may be open on days or times when U.S. markets are closed and many foreign markets close before the Fund values its securities, normally at 4:00 p.m. Eastern time. When the Fund holds securities traded in foreign markets that close prior to U.S. markets, significant events, including company-specific developments or broad market moves, may affect the value of foreign securities held by the Fund. Consequently, the Fund’s NAV may be affected during a period when shareholders are unable to purchase or redeem their shares in the Fund. The use of fair value pricing seeks to protect long-term Fund investors from certain short-term investors who may seek to take advantage of the Fund by exploiting discrepancies between a security’s market quotations that may no longer be accurate, and the current fair value of that security. Purchasing Shares Through A Broker or Other Financial Intermediary.Some brokers and other financial intermediaries have arrangements with the Fund to offer Fund shares. These authorized intermediaries may charge transaction fees for purchases and sales of the Fund. 16 HOW TO PURCHASE SHARES – (continued) Contact your authorized intermediary for additional information regarding availability of the Fund shares and any transaction fees it may charge for purchases of Fund shares. Your purchase order will be processed at the NAV next determined after receipt of your order in good order by the authorized intermediary. Purchase orders received by an authorized intermediary prior to the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) that day will be processed at that day’s closing NAV. See the definition of “good order” under the section “How to Purchase Shares” presented above. Direct Investment — Opening an Account and Purchasing Shares To purchase shares directly from the Fund, an Account Application must be completed and signed. If you have any questions about the Fund or need assistance with your Account Application, please call the Fund at 800-528-3780. Certain types of investors, such as trusts, corporations, associations, partnerships or estates, may be required to furnish additional documents when they open an account. These documents may include corporate resolutions, trusts, wills, and partnership documents, trading authorizations, powers of attorney, or other documents. Unless specified differently, accounts with two or more owners will be registered as joint tenants with rights of survivorship. To make any ownership change to a joint account, all owners must agree in writing, regardless of the law in your state. Note: There are specific Account Applications required for new IRA accounts, Roth IRA accounts, and transfers of IRA accounts from other custodians. Please visit the Fund’s website at www.aegisfunds.com or call the Fund at 800-528-3780 to obtain the correct Account Application. IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. What this means for you: When you open an account, we will ask for your name, address, Social Security number, date of birth and other information that will allow us to identify you. We may also ask to see your driver’s license or other identifying documents. 17 HOW TO PURCHASE SHARES – (continued) By Mail To open an account at the Fund and purchase shares by mail, you must complete and return the appropriate Account Application with a check made payable to Aegis High Yield Fund. Account Application(s) and checks should be mailed to: By Regular Mail: Aegis High Yield Fund c/o UMB Fund Services, Inc. P.O. Box 2175 Milwaukee, WI 53201-2175 By Overnight Mail: Aegis High Yield Fund c/o UMB Fund Services, Inc. 803 West Michigan Street, Suite A Milwaukee, WI 53233-2301 By Telephone You may not make an initial purchase of Fund shares by telephone. Prior to conducting telephone transactions, you must provide the Fund with a completed Account Application and other information, which is described below under “Additional Information Regarding Direct Purchases”. By Internet You may open a Fund shareholder account through the Fund’s website at www.aegisfunds.com. For important information on this feature, see “Fund Transactions through the Fund’s Website” below. By Wire To open an account at the Fund and wire money for the initial investment, please complete and sign an Account Application, and before wiring the money call the Fund at 800-528-3780 to provide your name and the name of the bank from which you are wiring money. You should be aware that heavy traffic over the Federal Reserve System may delay the arrival of purchase orders made by wire. 18 HOW TO PURCHASE SHARES – (continued) Money should be wired to: UMB Bank, n.a. ABA #101-000-695 FBO: Aegis High Yield Fund Account #9871418413 (Also include your name in the wiring instructions) UMBFS must receive your Account Application in good order to establish shareholder privileges and to verify your account information. Payment of redemption proceeds may be delayed and taxes may be withheld unless UMBFS receives a properly completed and executed Account Application. Please note that the Fund is offered and sold only to persons residing in the United States or U.S. territories. Additional Information Regarding Direct Purchases All purchases must be made in U.S. Dollars and checks must be drawn on U.S. banks. The Fund will not accept a check endorsed over by a third party. A charge of $25.00 will be imposed if any check used for the purchase of shares is returned unpaid. If you purchased Fund shares by check, you may not receive redemption proceeds from a subsequent redemption request until there is reasonable belief that the check has cleared, which may take up to 15 calendar days after payment has been received. Only bank accounts held at domestic financial institutions that are Automated Clearing House (“ACH”) members can be used for telephone transactions. It takes 15 calendar days after receipt by the Fund of your bank account information to establish this feature. Purchases by ACH transfer may not be made during this time. You are automatically granted telephone transaction privileges unless you decline them on your Account Application or by calling 800-528-3780. You must have ACH instructions on your account in order to conduct online purchases. With respect to purchases made by telephone, the Fund and its agents will employ reasonable procedures to confirm that instructions communicated by telephone are genuine. Such procedures may include, among others, requiring some form of personal identification prior to acting upon telephone instructions, providing written confirmation of all such transactions, and/or tape recording all telephone instructions. If reasonable procedures are followed, the Fund and its agents will not be liable for any loss, cost or expense for acting upon telephone instructions believed to be genuine or for any unauthorized telephone transactions. 19 HOW TO PURCHASE SHARES – (continued) Direct Investment — Purchasing Additional Shares By Mail Make your check payable to Aegis High Yield Fund, indicate your account number on the check, and mail it to the Fund at the address set forth under “Direct Investment — Opening an Account and Purchasing Shares — By Mail”. By Telephone You are automatically granted telephone transaction privileges unless you decline them on your Account Application or by calling the Fund at 800-528-3780. You may call the Fund at 800-528-3780 to purchase shares in an existing account. Investments made by electronic funds transfer must be from a pre-designated bank account and in amounts of at least $1,000 and not greater than $100,000, and will be effective at the NAV next computed after your instruction is accepted by UMBFS. By Internet You may purchase shares in an existing account through the Fund’s website at www.aegisfunds.com. To establish online transaction privileges, you must enroll through the website. You automatically have the ability to establish online transaction privileges unless you decline them on your Account Application or by calling the Fund at 800-528-3780. For important information on this feature, see “Fund Transactions through the Fund’s Website” below. By Wire You may also wire money to UMB Bank per the instructions set forth above under “Direct Investment-Opening an Account and Purchasing Shares-By Wire”. Prior to wiring money to purchase additional shares of the Fund, please contact the Fund to provide your name, Fund account number, and the name of the bank from which you are wiring money. Automatic Investment Plan The Automatic Investment Plan allows you to purchase shares of the Fund through pre-authorized transfers of funds from your bank account. Under the Automatic Investment Plan, you may make subsequent minimum purchases on a monthly or quarterly basis of $100 or more. You can establish the Automatic Investment Plan for your account by completing the appropriate section of the Account Application. 20 HOW TO REDEEM SHARES How to Redeem Shares through a Broker or Other Financial Intermediary You may sell Fund shares held in a brokerage or other similar account by submitting a redemption request to your authorized intermediary. If you redeem shares of the Fund held in a brokerage or other similar account with an authorized intermediary, you should be aware that there may be a charge to you for such services. Redemption requests received by an authorized intermediary prior to the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) that day will be processed at that day’s closing NAV. You may transfer your shares from the street or nominee name account of one broker-dealer to another, as long as both broker-dealers have arrangements with the Fund. The transfer will be processed after the Fund’s transfer agent receives authorization in good order from your delivering securities dealer. How to Redeem Shares from Direct Investment You may redeem shares as described below on any day the Fund is open for business. Shares will be redeemed at the next determined NAV after the Fund’s transfer agent receives the redemption request in good order. Redemption requests received by the Fund’s transfer agent prior to the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) that day will be processed at that day’s closing NAV. Redemption requests received after the close of regular trading on the New York Stock Exchange will be processed at the closing NAV for the following business day. By Mail To redeem shares from your Fund account, you may send a request in good order to the Fund at: By Regular Mail: Aegis High Yield Fund c/o UMB Fund Services, Inc. P.O. Box 2175 Milwaukee, WI 53201-2175 By Overnight Mail: Aegis High Yield Fund c/o UMB Fund Services, Inc. 803 West Michigan Street, Suite A Milwaukee, WI 53233-2301 21 HOW TO REDEEM SHARES – (continued) By Telephone You are automatically granted telephone transaction privileges unless you decline them on your Account Application or by calling the Fund at 800-528-3780. You may redeem Fund shares by calling 800-528-3780. Redemption proceeds will be mailed directly to you or electronically transferred to your pre-designated bank account. You may redeem as little as $500 and as much as $100,000 by telephone redemption. Unless you decline telephone privileges on your Account Application, as long as the Fund and its agents take reasonable measures to verify the order, you will be responsible for any fraudulent telephone order. By Internet You may redeem your Fund shares through the Fund’s website at www.aegisfunds.com. To establish online transaction privileges you must enroll through the website. You automatically have the ability to establish online transaction privileges unless you decline them on your Account Application or by calling the Fund at 800-528-3780. For important information on this feature, see “Fund Transactions through the Fund’s Website” below. Additional Information Regarding Redemptions of Direct Investments A redemption request in good order must include the following: The name of the Fund and the shareholder account number. The amount of the transaction (specified in dollars or shares). Signatures of all owners, exactly as they are registered on the account. Note: For redemptions with a value greater than $100,000, all shareholder signatures must be medallion guaranteed. Each signature for redemptions greater than $100,000 must be medallion guaranteed by an eligible guarantor institution as such term is defined in Rule 17Ad-15 under the Securities and Exchange Act of 1934, which includes FDIC-insured banks, most securities firms, most credit unions, or other eligible guarantor. A notary public is not an acceptable guarantor. Share certificates, if held by the shareholder. Other supporting legal documentation that may be required, in the case of trusts, corporations, associations, partnerships, estates, retirement plans and certain other accounts. If you have any questions about what is required for your redemption request, please call the Fund at 800-528-3780. Payment will normally be made by the Fund within one business day, but not later than seven calendar days after receipt of the redemption request. However, payment of redemption proceeds for shares purchased directly by check may be delayed until the check has cleared, which may be up to 15 days from the date of purchase. In unusual circumstances, the Fund may temporarily suspend redemptions, or postpone the payment of proceeds, as allowed by federal securities laws. 22 HOW TO EXCHANGE SHARES Shares of the Fund may be exchanged for shares of the Aegis Value Fund. An exchange between funds is a sale and purchase transaction, and therefore is a taxable event. A written exchange request may be mailed to one of the addresses listed above under “How to Redeem Shares from Direct Investment-By Mail”. Such request must be in good order, as described above under “Additional Information Regarding Redemption Requests of Direct Investments”. Exchange requests may be made by telephone or through the Internet, if you have established these privileges with the Fund. Exchanges are processed at the respective NAV of each fund next determined after the receipt of the exchange request. The shares of the Aegis Value fund are offered through a separate Prospectus. You should consider the Aegis Value Fund’s investment objectives, risks, charges and expenses carefully before investing. To receive the Prospectus which contains this and other information about the Aegis Value Fund, please call (800) 528-3780. Please read the Prospectus carefully before investing. Excessive exchanges can harm the management of the Fund and increase the Fund’s costs for all shareholders. Therefore, in order to maintain a stable asset base in the Fund and to reduce administrative expenses borne by the Fund, the Fund permits no more than four exchanges per account, tax identification number, Social Security number or related investment group into or out of the Fund in any one-year period. The Fund reserves the right to revise or terminate the exchange privilege, limit the amount of any exchange, or reject any exchange, at any time for any reason. Fund Transactions through the Fund’s Website You may visit us online at the Fund’s website at www.aegisfunds.com. In addition to checking your Fund account balance, you may purchase, redeem or exchange shares of the Fund through the website. You may establish online transaction privileges by enrolling on the website. You automatically have the ability to establish online transaction privileges unless you decline them on your Account Application or by calling 800-528-3780. You will be required to enter into a users’ agreement through the website in order to enroll for these privileges. In order to conduct online transactions, you must have telephone transaction privileges. To purchase shares online, you must also have ACH instructions on your account. If you opened your account online, any redemption proceeds will only be sent to you via ACH or wire to the account from which the initial proceeds were drawn. Otherwise, redemption proceeds may be sent by check or, if your account has bank information, by wire or ACH. Payment for purchases of shares through the website may be made only through an ACH debit of your bank account. Redemptions will be paid by check, wire or ACH transfer only to the address or bank account of record. Redemptions from accounts established through the website will be paid only to the bank account of record. Only bank accounts held at 23 HOW TO EXCHANGE SHARES – (continued) domestic financial institutions that are ACH members can be used for transactions through the Fund’s website. The Fund imposes a maximum of $100,000 on purchase and redemption transactions through the website. Transactions through the website are subject to the same minimums as other transaction methods. You should be aware that the Internet is an unsecured, unstable, and unregulated environment. Your ability to use the website for transactions is dependent upon the Internet and equipment, software and systems provided by various vendors and third parties. While the Fund and its service providers have established certain security procedures, they cannot assure you that inquiries, account information or trading activity will be completely secure. There may also be delays, malfunctions or other inconveniences generally associated with this medium. There may also be times when the website is unavailable for Fund transactions or other purposes. Should this happen, you should consider purchasing, redeeming or exchanging shares by another method. Neither the Fund, UMBFS, nor the Advisor will be liable for any such delays or malfunctions or unauthorized interception or access to communications or account information. In addition, neither the Fund, UMBFS, nor the Advisor will be liable for any loss, liability cost or expense for following instructions communicated through the Internet, including fraudulent or unauthorized instructions. Additional Information Regarding Purchases and Redemptions Redemptions In Kind. The Fund reserves the right to redeem in kind. The Fund has elected to be governed by Rule 18f-1 of the Investment Company Act of 1940. As a result of this election, the Fund will pay all redemptions up to the lesser of $250,000 or 1% of the Fund’s assets in cash that are requested by a shareholder during any 90-day period. You should understand that you will incur brokerage and other costs in connection with the sale of any portfolio security that you receive in connection with a redemption request. You should also understand that, as a result of subsequent market volatility, the net proceeds from the ultimate sale of any securities that you receive upon a redemption may vary, either positively or negatively, and perhaps significantly, from the redemption value of your Fund shares. More information on redemption in kind is available in the SAI. Retirement Distributions. A request for distribution from an IRA or other retirement account may be delayed by the Fund pending proper documentation and determination of the withholding requirement applicable to the distribution. If a shareholder does not want tax withholding from distributions, the shareholder may state in the distribution request that no withholding is desired and that the shareholder understands that there may be a liability for income tax on the distribution, including penalties for failure to pay estimated taxes. Account Minimum. The Fund requires that a shareholder maintain a minimum of $1,000 in an account to keep the account open. The Fund may, upon 30 days’ prior written notice to a shareholder, redeem shares in any account other than a retirement account if the account has an asset value less than $1,000. 24 HOW TO EXCHANGE SHARES – (continued) Responsibility for Fraud. The Fund will not be responsible for any account losses due to fraud, so long as we reasonably believe that the person transacting on an account is authorized to do so. Please protect your account information and keep it private. Contact the Fund immediately about any transactions you believe to be unauthorized. Frequent Purchases and Redemptions of Fund Shares. Frequent purchases and redemptions of Fund shares by Fund shareholders may present risks for other shareholders of the Fund. These risks may include, among others, dilution in the value of Fund shares held by long-term shareholders, interference with the efficient management of the Fund’s portfolio, and increased brokerage and administrative costs. Although it has determined that the frequent purchase and redemption of Fund shares has not been, and is not likely to be, a material operating issue of the Fund, the Fund’s Board of Trustees has adopted policies and procedures with respect to frequent purchases and redemptions of Fund shares by Fund shareholders. These policies and procedures take into account the historic volatility of the Fund’s NAV, the Fund’s investment of at least a portion of its assets in liquid securities, and the Fund’s limitations on exchange privileges. The Board may amend the policies and procedures without prior notice to shareholders. The Fund is intended for long-term investment. The Fund discourages frequent purchases and redemptions of Fund shares that are counter to the interests of all the Fund’s shareholders. The Fund does not accommodate frequent purchases and redemptions of Fund shares by Fund’s shareholders. The Fund has no side arrangements with any party permitting frequent purchases and redemptions of Fund shares. The Fund reserves the right to reject or limit purchases or exchanges or to close or otherwise restrict shareholder accounts for any reason including a history of frequent purchases and redemptions of Fund shares. Certain types of transactions generally do not raise frequent trading concerns and normally will not require application of the Fund’s policies and procedures with respect to frequent purchases and redemptions of Fund shares. These transactions include, but are not limited to, reinvestment of distributions, automatic investment or withdrawal plans, transactions initiated by a plan sponsor, and certain transfers of shares. In consultation with the Fund’s Chief Compliance Officer, the Fund monitors shareholder accounts, including omnibus accounts, on a systematic basis by employing parameters to observe the intervals between and size of a shareholder’s purchases and redemptions. Though the monitoring methods involve judgments that are inherently subjective and involve some selectivity in their application, the Fund will consider imposition of shareholder account restrictions when frequent shareholder transactions are made that may be judged to be counter to the interests of all the Fund’s shareholders. The Fund may take action to impose account restrictions even if historically applied parameters are not met. 25 HOW TO EXCHANGE SHARES – (continued) Omnibus account arrangements are common forms of holding shares of the Fund, particularly among certain financial intermediaries, such as brokers. These arrangements often permit the financial intermediary to aggregate their clients’ transactions and ownership positions. In these circumstances, the identity of the shareholders is not known to the Fund. With respect to the omnibus accounts, the Fund will rely on reports provided by the financial intermediary. In addition, the Fund has entered into agreements with the intermediaries that will require an intermediary to provide the Fund with information, upon the Fund’s request, about shareholders’ identities and their transactions in Fund shares. These agreements also require a financial intermediary to execute instructions from the Fund to restrict or prohibit further purchases or exchanges of Fund shares by any shareholder identified by the Fund. The Fund may accept undertakings from intermediaries to enforce frequent trading policy limitations on behalf of the Fund. There is no assurance that the Fund or its agents will gain access to any or all information necessary to detect frequent purchases and sales in omnibus accounts. While the Fund will systematically seek to take actions (directly and with the assistance of financial intermediaries) that will detect and monitor frequent purchases and sales, the Fund does not represent that all or any such trading activity will necessarily be restricted or minimized. Transactions placed in violation of the Fund’s policies are not necessarily deemed accepted by the Fund and may be cancelled or revoked by the Fund following receipt by the Fund. DIVIDENDS AND DISTRIBUTIONS The Fund expects to declare and pay income dividends monthly, representing substantially all of the net investment income of the Fund. Capital gains, if any, may be distributed annually by the Fund, generally in December. The amount of the Fund’s distributions will vary and there is no guarantee the Fund will pay dividends. To receive a distribution, you must be a shareholder of the Fund on the record date. The record dates for the Fund’s distributions will vary. Please keep in mind that if you invest in the Fund shortly before the record date of a distribution, any distribution will lower the value of the Fund’s shares by the amount of the distribution and the amount of the distribution may be taxable. Distributions may be taken in cash or in additional shares at net asset value. Dividends and capital gain distributions will be automatically reinvested in additional shares of the Fund unless a shareholder has elected, by written notice to the Fund, to receive dividends and capital gain distributions in cash. 26 TAX CONSEQUENCES OF AN INVESTMENT Generally, distributions from the net investment income of the Fund and short-term capital gains are treated as dividends for tax purposes, and long-term capital gain distributions are treated as long-term capital gains, regardless of how long shares have been held. Distributions from the Fund are taxable when paid, whether a shareholder takes them in cash or reinvests them in additional shares, except that distributions declared in December and paid in January are taxable as if paid on December 31. Each January, the Fund or your custodian broker will mail a statement that shows the tax status of the distributions you received for the previous year. Current tax law generally provides for a maximum tax rate for taxpayers which are individuals, trusts or estates, of 15% on long-term capital gains and from certain qualifying dividends. These rates do not apply to corporate taxpayers. The following are guidelines for how certain distributions by the Fund are generally taxed to taxpayers which are individuals, trusts or estates: ● Distributions of earnings from qualifying dividends and qualifying long-term capital gains will be taxed at a maximum rate of 15%. Note: distributions of earnings from dividends paid by certain “qualified foreign corporations” may also qualify for the lower tax rates on qualifying dividends. ● A shareholder will also have to satisfy a 60-day holding period with respect to any distributions of qualifying dividends in order to obtain the benefit of the lower tax rate. ● Distributions of earnings from non-qualifying dividends, interest income, other types of ordinary income and short-term capital gains will be taxed at the ordinary income tax rate applicable to the taxpayer. Taxation Upon Sale of Shares The redemption of shares of the Fund is a taxable event, and a shareholder may realize a capital gain or a capital loss. The Fund or your custodian broker will report to redeeming shareholders the proceeds of their sales. The individual tax rate on any gain from the sale of your shares depends on how long you have held your shares. The Fund is not responsible for computing your capital gains or capital losses on the redemption of shares. Fund distributions and gains from the sale of Fund shares will generally be subject to state and local income taxes. Non-U.S. investors may be subject to U.S. withholding taxes. You should consult your own tax adviser concerning the tax consequences of an investment in the Fund. 27 TAX CONSEQUENCES OF AN INVESTMENT – (continued) Backup Withholding By law, some Fund shareholders may be subject to tax withholding on reportable dividends, capital gains distributions, and redemption proceeds. Generally, shareholders subject to this “backup withholding” will be those for whom a taxpayer identification number is not on file with the Fund; or who, to the Fund’s knowledge, have furnished an incorrect number; or from whom the IRS has instructed the Fund to withhold tax. In order to avoid this withholding requirement, you must certify on the Account Application that the taxpayer identification number provided is correct and that the investment is not otherwise subject to backup withholding, or is exempt from backup withholding. SHAREHOLDER ACCOUNTS AND SERVICES Account Information The Fund will establish an account for each shareholder purchasing shares directly from the Fund, and send written confirmation of the initial purchase of shares and any subsequent transactions. When there is any transaction in the shareholder account, such as a purchase, redemption, change of address, reinvestment of dividends and distributions, or withdrawal of share certificates, a confirmation statement will be sent to the shareholder giving complete details of the transaction. Annual Statements The Fund will send an annual account statement to each shareholder showing the distributions paid during the year and a summary of any other transactions. The Fund will also provide year-end tax information mailed to the shareholder by January 31 of each year, a copy of which will also be filed with the Internal Revenue Service. Fund Reports The financial statements of the Fund with a summary of portfolio composition and performance, along with the management’s letter to shareholders, will be mailed to each shareholder twice a year. Householding Many shareholders have family members living in the same home who also own Fund shares. In order to control costs associated with mailings on behalf of the Fund, the Fund will, until notified otherwise, send only one copy of each prospectus, shareholder report and proxy statement to each household address that it has on record for you and your family members living in the same home. 28 SHAREHOLDER ACCOUNTS AND SERVICES – (continued) This process, known as “householding,” does not apply to account statements, confirmations or personal tax information. If you do not wish to participate in householding, or wish to discontinue householding at any time, call 800-528-3780. The Fund will resume separate mailings to you within 30 days of your request. Automatic Reinvestment Unless the shareholder elects to receive cash distributions, dividends and capital gains distributions will automatically be reinvested without charge in additional shares of the Fund. Such distributions will be reinvested at the NAV determined on the dividend or distribution payment date in full and fractional shares rounded to the third decimal place. Fund Website The Fund maintains a website for current and prospective investors which contains information about the Fund and its history. The Fund’s website address is www.aegisfunds.com. The website allows investors to download Fund documents, view the daily share price and performance history, contact the Fund via e-mail, and provides links to other websites for additional information. 29 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the financial performance of the Fund for the past five years. Certain information reflects financial results for a single Fund share. The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund, assuming reinvestment of all dividends and distributions. Information for the years listed has been audited by BBD, LLP, the Fund’s independent registered public accounting firm, whose report, along with the Fund’s financial statements, are included in the annual report, which is available upon request. Per share data: Net asset value – beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) oninvestments ) ) Total from investment operations ) Less distributions declared to shareholders: Net investment income ) Net realized capital gains — ) Total distributions ) Net asset value – end of year $ Total investment return % )% Ratios (to average net assets)/supplemental data: Expenses after reimbursement % % % %(2) %(2) Expenses before reimbursement % Net investment income % Portfolio turnover 65
